IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,470-01


                              IN RE ROLANDO TORRES, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                  CAUSE NO. 872184-A IN THE 248TH DISTRICT COURT
                               FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed an application for a writ of

habeas corpus in the District Court of Harris County, that more than 35 days have elapsed, and that

the application has not yet been forwarded to this Court. The district court entered an order

designating issues on December 21, 2011.

        Respondent, the Judge of the 248th District Court of Harris County, shall file a response with

this Court by having the District Clerk submit the record on such habeas corpus application. In the

alternative, Respondent may resolve the issues set out in the order designating issues and then have

the District Clerk submit the record on such application. In either case, Respondent’s answer shall
                                                                                                -2-

be submitted within 30 days of the date of this order. This application for leave to file a writ of

mandamus will be held in abeyance until Respondent has submitted his response.



Filed: April 29, 2015

Do not publish